Order entered February 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00251-CR
                               No. 05-21-00252-CR
                               No. 05-21-00253-CR

                      ERIC CALVIN TUAZON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
      Trial Court Cause Nos. 416-80963-2020 & 416-83493-2020 cts. 1-2

                                      ORDER

      Before the Court is the State’s February 10, 2022 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the brief

received on February 10, 2022 filed as of the date of this order.

                                              /s/   LANA MYERS
                                                    JUSTICE